Title: From Benjamin Franklin to Robert R. Livingston, 12 June 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


          
            Sir
            Passy, June 12. 1783
          
          I write to you fully by a Vessel from Nantes, which I hope will reach you before
              this. If not, this may inform you,
            That the Ratification of the Treaty with Sweden is come, & ready to be exchang’d
            when I shall receive that from Congress;
            That the Treaty with Denmark is going on, and will probably be ready before the
            Commission for signing it arrives from Congress; it is on the Plan of that propos’d by
            Congress for Sweden: That Portugal has
            likewise propos’d to treat with us, and the Ambassador has earnestly urg’d me to give
            him a Plan for the Consideration of his Court, which I have accordingly done, and he has
            forwarded it: The Congress will send
            Commissions & Instructions for concluding these Treaties to whom
            they may think proper; it is only upon the old Authority given (by a Resolution) to
            myself with Messrs Deane and Lee, to treat with any European Powers, that I have
            ventured to begin these Treaties in consequence of Overtures from those Crowns. The Definitive Treaty with England is not
            yet concluded, their Ministry being unsettled in their Minds as to the Terms of the
            Commercial Part; nor is any other definitive Treaty yet compleated here, nor even the
            Preliminaries signed of one between Holland and England.
          It is now near 5 Months since we have had a Line from you, the last being dated the
            13th of January: Of course we know
            nothing of the Reception of the Preliminary Articles, or of the Opinion of Congress
            respecting them: We hop’d to have
            receiv’d before this time such Instructions as might have been thought proper to be sent
            us for rendring more perfect the definitive Treaty. We know nothing of what has been
            approv’d or disapprov’d. We are totally in the dark, and therefore less pressing to
            conclude, being still (as we have long been) in daily Expectation of hearing from you.—
            By chance only we learn that Barney is arriv’d; by whom went the Dispatches of the
            Commissioners, and a considerable Sum of Money: No Acknowledgment of the Receipt of that Money
            is yet come to hand, either to me or Mr Grand. I make no doubt that both you and Mr
            Morris have written; and I cannot imagine what is become of your Letters.—
          With great Esteem, I have the honour to be, Sir, Your most obedient & most humble
            Servant
          
            B Franklin
          
          
          
            P.S. I beg leave to recommend
              to your Civilities the Bearer of this, Dr Bancroft; whom you will find a very
              intelligent sensible Man, well acquainted with the State of Affairs here, and who has
              heretofore been employ’d in the Service of Congress. I have long known him, and esteem
              him highly.
            honble. R. R. Livingston Esqe
          
         
          Notation: Letter June 12. 1783 Doct
            Franklin Read 30 Sept 1783 Referred to Mr. Huntington Mr Lee Mr Duane Answered by the
            Instruc. to our foreign Ministers
        